DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11 and 13-24 are pending.
Claims 11 and 13-24 are rejected.
Claims 1-10 and 12 are canceled.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. 
The Examiner respectfully disagrees that Salciccioli fails to teach or suggest Applicants' claimed method.
First, a prior art disclosure is not limited to its working examples or to its preferred embodiments, but must be evaluated for what it teaches those of ordinary skill in the art.  Merck & Co. Inc. v. Biocraft Labs. Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Boe, 355 F. 2d 961, 965, 148 USPQ 507, 510 (CCPA 1966).   In the instant case, Salciccioli does not limit the molecular sieves that are useful in the invention (see 
Second, the newly amended claim does not exclude the preferred catalysts disclosed in paragraph 0035, since the claimed solid acid catalyst may also comprise molecular sieve products obtained by modifying zeolite molecular sieves using pyridine or elements other than the framework constituent elements.  Salciccioli disclose that the molecular sieves may contain a hydrogenation component or another material, which is resistant to the temperatures, and other conditions employed in the conversion reaction (see paragraphs 0035 and 0036 and claims 3-5).   Chang et al. disclose a method of making and process of using molecular sieve catalysts (see entire disclosure).  Chang et al. disclose that generally molecular sieves are synthesized by the hydrothermal crystallization of one or more of a source of aluminum, a source of phosphorus, a source of silicon, water and a templating agent, such as a nitrogen containing organic compound (see paragraph 0072).  Non-limiting examples of the nitrogen containing templating agent includes pyridine (see paragraph 0076). One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize molecular sieve products obtained by modifying the zeolite molecular sieves using pyridine or elements other than the framework constituent elements as the first catalyst in the process of Salciccioli et al., since 
For the reasons given above, the rejection of claims 11 and 13-24 under 35 U.S.C. 103 as being unpatentable over Salciccioli et al. (US 2017/0022129 A1) alone or in view of Chang et al. (US 2007/0203385 A1) is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Salciccioli et al. (US 2017/0022129 A1) alone or in view of Chang et al. (US .
Salciccioli et al. clearly suggest the instant invention, since Salciccioli et al. disclose a method for directly producing ethanol from syngas, whose reaction process is carried out in at least one reaction zone, the method comprising:
a)    feeding a raw material containing syngas and dimethyl ether into a first reaction zone or zones to contact with a solid acid catalyst in the first reaction zone or zones, reacting to obtain an effluent containing methyl acetate and/or acetic acid (see paragraphs 0009-0012, 0014, 0024, 0025, 0027, 0032-0035, 0049, 0053 and claims 1-3, 17);
b)    allowing an effluent from a first reaction zone to enter a second reaction zone to contact with a metal catalyst in the second reaction zone and react to obtain an effluent containing methanol and ethanol (see paragraphs 0013, 0015, 0024, 0025, 0033, 0034, 0037, 0049 and claims 1, 4-7, 15, 16);
c)    separating the effluent from the second reaction zone to obtain product ethanol and by-product methanol (see paragraphs 0016, 0017, 0025 and claims 1, 15, 16); and
d)    allowing methanol from step c) to enter a third reaction zone to perform a dehydration reaction to obtain dimethyl ether, and allowing the obtained dimethyl ether to enter the first reaction zone to recycle the reaction (see paragraphs 0018, 0019, 0024, 0025, 0042-0044, 0051, 0053, and claims 1 and 14);
wherein the volume content of syngas in the raw material is within the claimed range of from 10% to 100%, the volume content of dimethyl ether is in within the claimed range of from 0% to 90%, and the volume ratio of carbon monoxide to hydrogen in the syngas 
the reaction temperature in the first reaction zone and the second reaction zone encompasses the claimed range of from 180°C to 300°C, and the claimed reaction pressure range of from 0.5 MPa to 20 MPa (see paragraphs 0039, 0054 and claims 10-11); and
the reaction temperature in the third reaction zone is in a range from 180°C to 420°C, and the reaction pressure is in a range from 0.1 MPa to 4 MPa (see paragraphs 0042, 0055).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the solid acid catalyst in the first reaction zone comprises one or more molecular sieves, which may include those selected from FER, MFI, MOR, ETL, MFS, MTF, EMT zeolite molecular sieves and molecular sieve products obtained by modifying the zeolite molecular sieves using elements other than the framework constituent elements (see paragraphs 0035 and 0036).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the solid acid catalyst is preferably a hydrogen-type product of the zeolite molecular sieve, or ranges from 10% to 95% by weight of the hydrogen-type product and a remaining matrix, (see paragraph 0035); wherein the matrix is one or more selected from alumina, silica, kaolin and magnesia (see paragraph 0036).

Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the first reaction zone, the second reaction zone and/or the third reaction zone is in a fixed bed reactor and wherein the fixed bed reactor is a tubular fixed bed reactor (see paragraphs 0040 and 0043).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the first reaction zone and the second reaction zone are in the same fixed reactor, or the first reaction zone and the second reaction zone are respectively in different reactors connected in series (see paragraphs 0025, 0033 and claims 8 and 9).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the syngas in the raw material ranges from 50% to 100% by volume of carbon monoxide and hydrogen and ranges from 0% to 50% by volume of one or more inactive gases selected from nitrogen, helium, argon and carbon dioxide (see paragraphs 0032 and 0050).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the catalyst in the third reaction zone is a solid acid catalyst for preparing dimethyl ether from methanol (see paragraphs 0042 and 0051).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, but further differs from claims 12 and 13 in that Salciccioli et al. do not disclose wherein the solid acid catalyst in the first reaction zone comprises one or 
Chang et al. disclose a method of making and process of using molecular sieve catalysts (see entire disclosure).  Chang et al. disclose that generally molecular sieves are synthesized by the hydrothermal crystallization of one or more of a source of aluminum, a source of phosphorus, a source of silicon, water and a templating agent, such as a nitrogen containing organic compound (see paragraph 0072).  Non-limiting examples of the nitrogen containing templating agent includes pyridine (see paragraph 0076).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699